Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/623151, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  61/623151 fails to provide support for:
The distance from the proximal end to the first bifurcation being 30-40 mm (as required by claim 3)
The distance from the proximal end to the end of the first leg/ second bifurcation being 70-90 mm nor the distance from the proximal end to the end of the second leg/ third bifurcation being 80-100 mm (as required by claims 4-6, 12)
The length of the first and second visceral limbs (as required by claims 7, 9)
The diameter of the third, fourth, fifth, or sixth legs (as required by claim 8)
Radiopaque markers at the ends of any of the third, fourth, fifth, or sixth legs (as required by claims 13-14)
Bi-directional anchoring hooks (as required by claim 15)
A method of placement including a delivery catheter and a guide wire (as required by claim 17)
The disclosure of the prior-filed application, Application No. 61/646637, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  61/646637 fails to provide support for:
a second visceral limb having a third bifurcation defining fifth and sixth legs (as required by claim 1)
The disclosure of the prior-filed application, Application No. 61/716292, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  61/716292 fails to provide support for:
The length of the first and second visceral limbs being 30-50 mm (as required by claims 7, 9)
Radiopaque markers at the ends of any of the third, fourth, fifth, or sixth legs (as required by claims 13-14)
Bi-directional anchoring hooks (as required by claim 15)
A method of placement including a delivery catheter and a guide wire (as required by claim 17)
The disclosure of the prior-filed application, Application No. 61/716315, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  61/716315 fails to provide support for:
The length of the first and second visceral limbs being 30-50 mm (as required by claims 7, 9)
Radiopaque markers at the ends of any of the third, fourth, fifth, or sixth legs (as required by claims 13-14)
Bi-directional anchoring hooks (as required by claim 15)
A method of placement including a delivery catheter and a guide wire (as required by claim 17)
The disclosure of the prior-filed application, Application No. 61/716326, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  61/716326 fails to provide support for:
The length of the first and second visceral limbs being 30-50 mm (as required by claims 7, 9)
Radiopaque markers at the ends of any of the third, fourth, fifth, or sixth legs (as required by claims 13-14)
Bi-directional anchoring hooks (as required by claim 15)
The disclosure of the prior-filed application, Application No. 61/720803, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  61/720803 fails to provide support for:
The length of the first and second visceral limbs being 30-50 mm (as required by claims 7, 9)
Radiopaque markers at the ends of any of the third, fourth, fifth, or sixth legs (as required by claims 13-14)
Bi-directional anchoring hooks (as required by claim 15)
The disclosure of the prior-filed application, Application No. 61/720846, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  61/720846 fails to provide support for:
The length of the first and second visceral limbs being 30-50 mm (as required by claims 7, 9)
Radiopaque markers at the ends of any of the third, fourth, fifth, or sixth legs (as required by claims 13-14)
Bi-directional anchoring hooks (as required by claim 15)
Claim(s) 1, 10-11, 16 are awarded a priority date of 4/12/2021; claim(s) 2-6, 8, 12, 17 are awarded a priority date of 10/19/2021; claim(s) 7, 9, 13-15 are awarded a priority date of 12/5/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-3, 7, 9-12, 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3, 6-7, 9-10, 12-13, 17 of U.S. Patent No. 10,350,052. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 1-3, 7, 9-12, 17 are to be found in patent claim(s) 1, 3, 6-7, 9-10, 12-13, 17 (as the application claim(s) 1-3, 7, 9-12, 17 fully encompass patent claim(s) 1, 3, 6-7, 9-10, 12-13, 17).  The difference between the application claim(s) 1-3, 7, 9-12, 17 and the patent claim(s) 1, 3, 6-7, 9-10, 12-13, 17  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim(s) 1, 3, 6-7, 9-10, 12-13, 17 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 1-3, 7, 9-12, 17.  It has been held that the generic invention is “anticipated by the “species”.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 1-3, 7, 9-12, 17 is/are anticipated by claim(s) 1, 3, 6-7, 9-10, 12-13, 17 of the patent, it is not patentably distinct from claim(s) 1, 3, 6-7, 9-10, 12-13, 17 of the patent.
Claim(s) 1-2, 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 4-5 of U.S. Patent No. 9,427,308.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 1-2, 9 is/are anticipated by claim(s) 4-5 of the patent, it is not patentably distinct from claim(s) 4-5 of the patent.
Claim(s) 1-3, 7, 10-15, 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 5-6, 8, 12, 14-21, 23-27, 29 of U.S. Patent No. 9,283,068. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 1-3, 7, 10-15, 17 are to be found in patent claim(s) 1-3, 5-6, 8, 12, 14-21, 23-27, 29 (as the application claim(s) 1-3, 7, 10-15, 17  fully encompass patent claim(s) 1-3, 5-6, 8, 12, 14-21, 23-27, 29).  The difference between the application claim(s) 1-3, 7, 10-15, 17 and the patent claim(s) 1-3, 5-6, 8, 12, 14-21, 23-27, 29 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim(s) 1-3, 5-6, 8, 12, 14-21, 23-27, 29 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 1-3, 7, 10-15, 17.  It has been held that the generic invention is “anticipated by the “species”.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 1-3, 7, 10-15, 17 is/are anticipated by claim(s) 1-3, 5-6, 8, 12, 14-21, 23-27, 29 of the patent, it is not patentably distinct from claim(s) 1-3, 5-6, 8, 12, 14-21, 23-27, 29 of the patent.
Claim number of the current application
Claim number from patent number 10,350,052
Claim number from patent number 9,427,308
Claim number from patent number 9,283,068
1
1, 12
4
1, 14, 23

1
4
1, 14, 23
3
10

6, 18, 27
4



5



6



7
1

1
8



9
3, 13
5

10
6

2, 15, 24
11
7

3, 16, 25
12
9

5, 17, 26
13


8, 20, 29
14


8
15



16


21
17
12

12


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartley et al. (US 2006/0187704 A1) in view of Ressemann et al. (US 2001/0014823 A1 – as cited by Applicant).
With respect to claim 1:
Hartley et al. discloses the invention substantially as claimed.  Specifically, Hartley et al. discloses a debranching stent graft (composite stent graft system), as can be seen in fig. 11 (paragraph [0056]), comprising:
A main body stent graft (main bifurcated stent graft 157) with a first bifurcation defining a first leg (shorter leg 172) and a second leg (longer leg 176) (paragraph [0060]), wherein the main body stent graft (main bifurcated stent graft 157) has a distal end and a proximal end (closer to the top of the page in fig. 11), wherein the second leg (longer leg 176) is longer than the first leg (shorter leg 172) (paragraph [0060]);
A first visceral limb (iliac stent graft 160) coupled to the first leg (shorter leg 172) in a unitary configuration (coupled together forming a unitary structure), wherein the first visceral limb (iliac stent graft 160) has a second bifurcation defining a third leg (side arm 166) and a fourth leg (distal end 162) (paragraph [0059]); and
A second visceral limb (leg extension 185) coupled to the second leg (longer leg 176) in a unitary configuration (coupled together forming a unitary structure) (paragraph [0060]).
However, Hartley et al. does not disclose the second visceral limb (leg extension 185) having a third bifurcation defining a fifth leg and a sixth leg.
Ressemann et al. teaches a debranching stent graft, as can be seen in fig. 8, comprising: 
A main body stent graft with a first leg and a second leg (biluminal graft system with separate legs for the iliac arteries) (paragraph [0054]);

The debranching stent graft is used to repair an aortic aneurysm which extends into the common iliac arteries (paragraphs [0032, 0036, 0054]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the second visceral limb (leg extension 185), as disclosed by Hartley et al., with the visceral limb (prosthetic graft 100), as taught by Ressemann et al., in order to securely seat the visceral limb (prosthetic grafts 100) within the common iliac artery, which may not be suitable for seating an stent due to an aneurysm with may extend therein without blocking the internal iliac artery (Ressemann et al. paragraph [0032]).
	With respect to claim 16:
	Further comprising a fixation stent (external stent 156) coupled to the proximal end (closer to the top of the page in fig. 11) of the main body stent graft (main bifurcated stent graft 157) (paragraph [0058]).
Claim(s) 1-2, 8, 11-12, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartley et al. (US 7435253 B1 – as cited by Applicant) in view of Ressemann et al. (US 2001/0014823 A1 – as cited by Applicant).
With respect to claim 1:
Hartley et al. discloses the invention substantially as claimed.  Specifically, Hartley et al. discloses a debranching stent graft, as can be seen in fig. 16 (column 12, lines 23-63), comprising:
A main body stent graft (bifurcated prosthesis 110) with a first bifurcation defining a first leg (shorter leg 112) and a second leg (longer leg 113) (column 12, lines 23-63), wherein the main body 
A first visceral limb (extension prosthesis 120) coupled to the first leg (shorter leg 112) in a unitary configuration (connected so as to not be separated/ forming a unitary structure) (column 12, lines 23-63); and
A second visceral limb (extension prosthesis 121) coupled to the second leg (longer leg 113) in a unitary configuration (connected so as to not be separated/ forming a unitary structure) (column 12, lines 23-63).
However, Hartley et al. does not disclose the first and second visceral limbs (extension prosthesis 120, 121) having a bifurcations defining third, fourth, fifth, and sixth legs, respectively.
Ressemann et al. teaches a debranching stent graft, as can be seen in fig. 8, comprising: 
A main body stent graft with a first leg and a second leg (biluminal graft system with separate legs for the iliac arteries) (paragraph [0054]);
First and second visceral limbs (prosthetic grafts 100) coupled to the first and second legs, wherein each of the first and second visceral limbs (one of prosthetic grafts 100), as can be seen in figs. 14-15, have a bifurcation defining a third/ fifth leg (lower portion of the leg 56) and a fourth/ sixth leg (leg 52), each leg (leg 52, lower portion of leg 56) may have a diameter of about 7 mm (diameter of leg 52 is about 4 to about 8 mm and diameter of leg 56 is about 6 to 18 mm) (paragraph [0053]); 
The debranching stent graft is used to repair an aortic aneurysm which extends into the common iliac arteries (paragraphs [0032, 0036, 0054]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the first and second visceral limbs (extension prosthesis 120, 121), as disclosed by Hartley et al., with the visceral limb (prosthetic grafts 100), as taught by Ressemann et al., in order to 
	With respect to claim 2:
Wherein the second leg (longer leg 113) is a least 10 mm longer than the first leg (shorter leg 112) (30 mm) (column 14, line 1-13).	
With respect to claim 8:
	Wherein each of the third, fourth, fifth, and sixth legs (lower portion of the leg 56, and leg 52), as taught by Ressemann et al., have a diameter of about 7 mm (diameter of leg 52 is about 4 to about 8 mm and diameter of leg 56 is about 6 to 18 mm) (Ressemann et al. paragraph [0053]).
With respect to claim 11:
Wherein the first and second legs (extension prosthesis 120, 121) each have a diameter in the range from about 14 mm to about 16 mm (in order to create an interference fit with the extensions the diameters must be the same/ slightly smaller than the diameters of the extensions which are 8-24 mm (column 14, lines 1-13)).
With respect to claim 12:
Wherein the distance from the proximal end (closer to the top of the page in fig. 16) of the main body stent to the distal end of the first leg (shorter leg 112) is in the range from about 70 mm to about 90 mm (70-100 mm) (column 14, lines 1-13); and wherein the distance from the proximal end (closer to the top of the page in fig. 16) of the main body stent graft to the distal end of the second leg (longer leg 113) is in the range from about 80 mm to about 100 mm (100-130 mm) (column 14, lines 1-13).	
With respect to claim 16:
	Further comprising a fixation stent (first stent 115) coupled to the proximal end of the main body stent graft (column 12, lines 23-45).
Claim(s) 1-3, 8, 10-12, 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dehdashtian et al. (US 2001/0020184 A1) in view of Ressemann et al. (US 2001/0014823 A1 – as cited by Applicant).
With respect to claim 1:
Dehdashtian et al. discloses the invention substantially as claimed.  Specifically, Dehdashtian et al. discloses a debranching stent graft, as can be seen in fig. 16D (paragraphs [0068, 0201]), comprising:
A main body stent graft (aortic stent graft 10), as can be seen in fig. 1, with a first bifurcation (septum region 28) defining a first leg (leg 14) and a second leg (leg 16) (paragraphs [0086, 0089]), wherein the main body stent graft (aortic stent graft 10) has a distal end and a proximal end (closer to the top of the page in fig. 1), wherein the second leg (leg 16) is longer than the first leg (leg 14) (paragraph [0086]);
A first visceral limb (graft extension 170) coupled to the first leg (leg 14) in a unitary configuration (interlocked forming a unitary structure) (paragraph [0158-0159, 0204]); and
A second visceral limb (graft extension 170’) coupled to the second leg (leg 16) in a unitary configuration (interlocked forming a unitary structure) (paragraph [0204]).
However, Dehdashtian et al. does not disclose the first and second visceral limbs (graft extensions 170, 170’) having a bifurcations defining third, fourth, fifth, and sixth legs, respectively.
Ressemann et al. teaches a debranching stent graft, as can be seen in fig. 8, comprising: 
A main body stent graft with a first leg and a second leg (biluminal graft system with separate legs for the iliac arteries) (paragraph [0054]);
First and second visceral limbs (prosthetic grafts 100) coupled to the first and second legs, wherein each of the first and second visceral limbs (one of prosthetic grafts 100), as can be seen in figs. 14-15, have a bifurcation defining a third/ fifth leg (lower portion of the leg 56) and a fourth/ sixth leg 
The debranching stent graft is used to repair an aortic aneurysm which extends into the common iliac arteries (paragraphs [0032, 0036, 0054]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the first and second visceral limbs (graft extensions 170, 170’), as disclosed by Dehdashtian et al., with the visceral limb (prosthetic grafts 100), as taught by Ressemann et al., in order to securely seat the visceral limb (prosthetic grafts 100) within the common iliac artery, which may not be suitable for seating an stent due to an aneurysm with may extend therein without blocking the internal iliac artery (Ressemann et al. paragraph [0032]).
	With respect to claim(s) 2, 10:
Wherein the second leg (leg 16) is at least 10 mm longer, but no longer than 20 mm, than the first leg (leg 14) (Although Dehdashtian et al. does not disclose the figures as being drawn to scale the drawing must accurately represent the invention disclosed, as such features in the  drawing must be approximately proportionally shown; as can be seen in fig. 1, the wire forms (40, 42) are shown to be about 1 cm apart, this distance is disclosed to be about 6-10 mm (paragraph [0127]); additionally the ipsilateral leg (16) is shown to be about 2.3 cm longer than the contralateral leg (14) which would equate to a longer length of about 13.8-23 mm).	
With respect to claim 3:
Wherein the first bifurcation (septum region 28) occurs in the range from about 30 mm to about 40 mm from the proximal end (Although Dehdashtian et al. does not disclose the figures as being drawn to scale the drawing must accurately represent the invention disclosed, as such features in the  drawing must be approximately proportionally shown; as can be seen in fig. 1, the wire forms (40, 42) are shown to be about 1 cm apart, this distance is disclosed to be about 6-10 mm (paragraph [0127]); additionally 
With respect to claim 8:
	Wherein each of the third, fourth, fifth, and sixth legs (lower portion of the leg 56, and leg 52), as taught by Resseman et al., have a diameter of about 7 mm (diameter of leg 52 is about 4 to about 8 mm and diameter of leg 56 is about 6 to 18 mm) (Resseman et al. paragraph [0053]).
With respect to claim 11:
Wherein the first and second legs (legs 14, 16) each have a diameter in the range from about 14 mm to about 16 mm (12-14 mm) (paragraph [0089]).
With respect to claim 12:
Wherien the distance from the proximal end of the main body stent to the distal end of the first leg is in the range from about 70 mm to about 90 mm; and wherein the distance from the proximal end of the main body stent graft to the distal end of the second leg is in the range frm about 80 mm to about 100 mm (Although Dehdashtian et al. does not disclose the figures as being drawn to scale the drawing must accurately represent the invention disclosed, as such features in the  drawing must be approximately proportionally shown; as can be seen in fig. 1, the wire forms (40, 42) are shown to be about 1 cm apart, this distance is disclosed to be about 6-10 mm (paragraph [0127]); additionally the length from the proximal end (closer to the top of the page in fig. 1) to the distal end of the first leg (leg 14) is 10.2 cm which would equate to a length of about 61.2-102 mm) and the length from the proximal end (closer to the top of the page in fig. 1) to the distal end of the second leg (leg 16) is 12.5 cm which would equate to a length of 75-125 mm).	
With respect to claim 16:
	Further comprising a fixation stent (wireform 30) coupled to the proximal end of the main body stent graft (aortic stent graft 10)(paragraph [0098]).

	A method for placement of a debranching stent graft, the method comprising:
	Introducing a guidewire (guidewire 128) into an aorta via arterial access (via the femoral artery) (paragraph [0146]);
	Loading a delivery catheter (sheath 138) containing the debranching stent graft according to claim 1 onto the guidewire (guidewire 128) (paragraph [0147]);
Moving the delivery catheter (sheath 138) along the guidewire (guidewire 128) and introducing the delivery catheter (sheath 138) into the aorta via arterial access (paragraphs [0147-0149]); and
Deploying the debranching stent graft into one of the aorta or a lumen of a previously placed stent graft within the aorta (paragraphs [0150-0151]).
Allowable Subject Matter
Claim(s) 4-6, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA S PRESTON/Examiner, Art Unit 3774